Judgment and order reversed upon the law and the facts and a new trial before the court granted, costs to appellant to abide the event. The plaintiff failed to sustain the burden of proof as to the cost to him of labor and materials and the findings of the referee in respect thereto are against the weight of evidence. The plaintiff’s admissions of overcharges were unexplained and there was no basis for an extra allowance. Findings of fact and conclusions of law inconsistent herewith are reversed. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur. Settle order on notice.